                             UNITED STATES BANKRUPTCY COURT

                                EASTERN DISTRICT OF MICHIGAN


In the matter of:                                         Case No. 19-32193-JDA

David Michael Dee Jr.                                     Chapter 13 Proceedings

Debtor(s).                                                Judge Joel D. Applebaum
__________________________________/

                                   NOTICE OF UNCLAIMED FUNDS


TO: CLERK OF THE COURT


    The attached check represents an unclaimed dividend in this estate and is remitted to the clerk of
the court pursuant to U.S.C. 347(a). The name of the party entitled to this unclaimed dividend is as
follows:


Creditor or Debtor          Court        Trustee     Class                         Amt. of
Name                        Clm.#        Clm.#       of Claim       Check#         Check
David Dee, Jr.               Debtor                                 884976         $3990.53
                             Refund




Dated: Thursday, January 7, 2021                        ___/s/Carl L. Bekofske___
                                                        Carl L. Bekofske,
                                                        Standing Chapter 13 Trustee
                                                        400 N. Saginaw St., Ste 331
                                                        Flint, MI 48502
                                                        Telephone: (810) 238-4675
                                                        Fax: (810) 238-4712
                                                        Email: ECF@flint13.com
                                                        P10645




           19-32193-jda   Doc 53    Filed 01/07/21   Entered 01/07/21 12:36:44   Page 1 of 1
